Exhibit 10.14

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

FIRST AMENDMENT TO

SIDE LETTER AGREEMENT

This First Amendment to Side Letter Agreement (this “Amendment”) is entered into
effective as of the last signature date hereto (the “Amendment Effective Date”),
by and between Biomet 3i, LLC (successor and assignee of Zimmer Dental, Inc.), a
Florida limited liability company (“Biomet 3i”), and RTI Surgical, Inc.
(formerly RTI Biologics, Inc.), a Delaware corporation (“RTI”).

Recitals

A. Biomet 3i and RTI are parties to a Side Letter Agreement to Exclusive
Distribution Agreement dated as of March 29, 2016 (the “Side Letter Agreement”).

B. Biomet 3i and RTI desire to amend the Side Letter Agreement, subject to and
in accordance with the terms and conditions set forth in this Amendment.

C. Unless otherwise defined herein, capitalized terms used in this Amendment
shall have the meanings given to them in the Side Letter Agreement.

Agreement

In consideration of the mutual covenants contained in this Amendment, the Side
Letter Agreement and the Distribution Agreement, as well as other good and
valuable consideration, the adequacy and sufficiency of such consideration being
hereby agreed to and acknowledged, Biomet 3i and RTI hereby agree as follows:

1. DS Territory. Recital B of the Side Letter Agreement is hereby amended to
expand the DS Territory to include the [****]. As of the Amendment Effective
Date, the term “DS Territory” shall mean [****].

2. Cut-off Times. The table in Section 1(b) of the Side Letter Agreement is
hereby replaced in its entirety with the following:

[****]

*All times are stated in the local time of [****].

3. Effect of Amendment. Except as specifically amended above, the Side Letter
Agreement and the Distribution Agreement shall remain in full force and effect
and are hereby ratified and confirmed.

4. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to its choice
of law rules.



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

*                *                 *

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
respective duly authorized representative as of the Amendment Effective Date.

 

RTI SURGICAL, INC. By:   /s/ Robert P. Jordheim Name: Robert P. Jordheim Title:
Executive Vice President & CFO

Date:   November 4, 2016

 

BIOMET 3i, LLC By:   /s/ David Josza

Name:   David Josza

Title:   General Manager, Dental

Date:   November 7, 2016

 

-2-